Citation Nr: 0524194	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-29 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.


FINDING OF FACT

The veteran does not have PTSD that is related to active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In October 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain the veteran's service medical records and 
other military records if necessary and would VA medical 
records or other medical treatment records if the veteran 
identified them.  While the October 2002 notice letter did 
not specifically advise the veteran to provide any evidence 
in his possession that pertains to his claim, he was informed 
to either send information describing additional evidence or 
the evidence itself to VA.  The Board finds that the veteran 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  In addition the Board 
notes that the October 2002 notice letter, which preceded the 
June 2003 rating decision, satisfies the timing element of 
the Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and Social Security Administration records.  
Further, the veteran was afforded a VA examination in 
connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The veteran seeks entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

With respect to element (1), an April 2003 VA examination 
report notes diagnosis of PTSD.  Thus, evidence of a current 
medical diagnosis of PTSD is shown by the evidence of record.  
38 C.F.R. § 3.304(f).   

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was 
awarded the National Defense Service Medal, Vietnam Campaign 
Medal, the Vietnam Service Medal, Sharpshooter Marksmanship 
Qualification Badge, 2 Overseas Service Bars.  The veteran, 
however, was not awarded any medal or decoration that is 
indicative of combat status.  Thus, the Board finds that the 
objective evidence of record does not establish that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).  Accordingly, in the 
absence of objective evidence that the veteran engaged in 
combat with the enemy, the veteran must show by credible 
supporting evidence that the claimed in-service stressors 
occurred.  Id.

The veteran's DD Form 214 indicates that he served in Vietnam 
from March 31, 1969 until March 5, 1970.  However, there is 
no corroborating evidence that the veteran's claimed in-
service stressors occurred.  The veteran has failed to 
provide enough detailed information regarding the claimed in-
service stressors necessary to enable United States Armed 
Services Center for Unit Records Research (CURR) to conduct 
research.  

In the October 2002 letter from VA to the veteran, he was 
advised to provide information about traumatic events that he 
experienced while in service.  The veteran was advised of the 
need to establish that he experienced a "stressor" during 
his military service and defined stressor as an unusual 
incident, generally life threatening or catastrophic in 
nature.  The letter also noted that frequently veterans cite 
the death or injury of friends in combat as a stressor and 
that if this was the stressor that the veteran was claiming, 
he should provide the name of the person killed or injured, 
the military unit to which he or she was assigned, and the 
approximate date that the death or injury occurred.  In 
addition, the letter listed other possible types of stressors 
such as major fires with loss of life, ship wrecks, plane and 
helicopter crashes, personal traumas such as a violent 
assault of motor vehicle accident, morgue details, and 
providing emergency medical care.

The April 2002 VA examination report noted that the veteran 
stated that he was on a road march when they hit a landmine 
and seven soldiers (all friends) were killed, and their body 
fragments scattered all over.  The veteran also reported 
being haunted by memories of children with their heads cut 
off, and he reported having recurring nightmares of little 
bodies with no heads.

The June 2003 rating decision informed the veteran he did not 
respond to a development letter which requested that he 
furnish information about the stressful events that he felt 
may have led to the onset of his PTSD.  The rating decision 
also noted that although the veteran informed the VA examiner 
conducting his psychiatric examination that he had seen 
several children who had been decapitated while he was 
serving in Vietnam, this type of event would be nearly 
impossible to corroborate.  In addition, the rating decision 
noted that while the veteran indicated that the he had 
informed the VA examiner that seven fellow soldiers who he 
considered friends had been killed in a landmine explosion, 
he did not provide vital information such as the approximate 
date of the event, the location of the event, or the names, 
ranks and unit(s) to which any of the soldiers who were 
killed were assigned.  

The veteran's July 2003 Notice of Disagreement included a 
picture of a friend that was reportedly killed with six other 
soldiers in Vietnam in 1969 by landmines while on a road 
march.  In October 2003, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, which stated that the 
photograph was of one of his friends who died in Vietnam, but 
that 33 years had removed their names from his memory but not 
the way they died.

A December 2003 addendum indicated that the veteran described 
a graphic incident of a plane being shot down on Christmas 
day and hitting a village in Vietnam.  The veteran reported 
seeing children lying around with their heads cut off and 
other graphic memories.  

The July 2004 Statement of the Case acknowledged that the 
available evidence was insufficient to attempt to confirm 
whether the veteran's claimed stressful events actually took 
place and that the RO had been unable to allow the service 
department to research of military records in an attempt to 
corroborate his claimed stressors.  

On the veteran's August 2004 VA Form 9, he indicated that he 
has a scar on his arm where shrapnel was removed and that he 
wore a cast on his foot from an injury that he sustained when 
he jumped from a guard bunker.  The veteran also indicated 
that the shrapnel he received was from a grenade while he was 
pulling guard duty.  He stated that he was frightened to 
death almost every day and that he still wakes up in a sweat, 
"still there, still scared."  The veteran stated that 
although he sees a therapist, he still has nightmares, he 
can't breathe, and his heart feels like it is beating out of 
his chest.  

The Board notes that VA has a duty to assist the claimant in 
developing a claim, but that duty is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the absence of 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors, a 
grant of service connection for PTSD may not be established.  
The Board notes that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

As there is no verified in-service stressor, there can be no 
competent medical evidence attributing the veteran's PTSD to 
a verified in-service stressor (element (2)).   Accordingly, 
service connection for PTSD is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


